Citation Nr: 1818223	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-30 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a back injury.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1975 to May 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a
September 2010 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO).

The case was previously before the Board in August 2017 and the Board remanded the case in order to provide the incarcerated Veteran with examinations for his claimed conditions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board notes the duty to assist provisions of 38 U.S.C. 5103A and 38 CFR 3.159 applies equally to incarcerated Veterans and non-incarcerated Veterans.  In this regard, VA has special procedures for handling the scheduling of VA medical examinations for incarcerated veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (providing that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; such individuals are entitled to the same care and consideration given to their fellow non- incarcerated veterans).  VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The Board acknowledges that the RO has attempted to accommodate the Veteran's special circumstances.  Following the Board's remand, the record reflects the prison facility stated they could not transport an inmate to a VA facility due to the costs incurred and the prison reported that it does not conduct third-party evaluations.  Moreover, the record reflects that that the VAMC Palo Alto does not have examiners who can make the three hour trip to the prison facility, and VAMC Palo Alto will not authorize pay for the transportation of an inmate to the medical center.  In light of these circumstances, the RO was directed to have a VA examiner review the Veteran's medical history and provide etiology opinions as the Veteran could not be personally examined.  Unfortunately, the RO did not accomplish this directive.  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal.  There has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Soledad Prison and obtain the Veteran's full treatment history with the department of corrections and associate those records with the Veteran's claims file.  The RO should also take any it deems necessary to provide a full medical history for the appropriate VA examiners.  

2.  Assign appropriate examiners to provide etiology opinions for the Veteran's claimed conditions.  The record should be reviewed by each examiner.  The examiners must discuss the Veteran's in-service and post-service complaints and treatment, and his lay assertions.

(A).  For the claimed back disorder:

The examiner should identify each back disorder found in the Veteran's medical history.  For each back disorder, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that it had its onset during service or is otherwise related to any incident of service, including the documented September 1976 injury and July 1978 service record noted back pain due to trauma, including twisting while playing baseball.

Given the severity of the Veteran's present disability, is it as least as likely as not that it is due to his military service? 

(B).  For the claimed right knee disorder:

The examiner should identify each right knee disorder found in the Veteran's medical history.  For each right knee disorder, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that it had its onset during service or is otherwise related to any incident of service.  

Moreover, the Veteran contends he has a right knee disability related to his back condition.  The examiner must state whether it is at least as likely as not (50 percent or greater probability) that it was caused or aggravated by his back disability.  The post-service right knee treatment and surgeries should be addressed by the examiner.

(C).  For the claimed hearing loss and tinnitus:

 Based on the evidence of record, the examiner should determine whether the Veteran has a hearing loss disability for VA purposes in either ear. 

If the Veteran has hearing loss for VA purposes, the examiner must state whether such is at least as likely as not (50 percent or greater probability) related to his service, to include his MOS as a fire protection specialist.

If tinnitus is identified, the examiner must state whether such is at least as likely as not (50 percent or greater probability) that it is related to his service, to include his MOS as a fire protection specialist.

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for





Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


